Citation Nr: 0600076	
Decision Date: 01/04/06    Archive Date: 01/19/06

DOCKET NO.  04-35 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran/Appellant


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel

INTRODUCTION

The veteran had active military service from November 1973 to 
June 1975.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision.  The veteran filed his 
notice of disagreement in July 2003, the RO issued a 
statement of the case in August 2004, and the veteran 
perfected his appeal later that month.  The veteran also 
testified before the undersigned at a February 2005 hearing.

The Board notes that the veteran submitted a claim for 
service connection of diabetes mellitus in August 2004.  
Because the requisite steps have not been performed in order 
to convey jurisdiction on the Board to adjudicate this 
matter, this issue is referred to the RO for appropriate 
action.


FINDING OF FACT

The evidence shows that the veteran currently has paranoid 
schizophrenia which has been related by a medical 
professional to his time in service.


CONCLUSION OF LAW

The criteria for service connection for paranoid 
schizophrenia are met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

The medical evidence shows that the veteran currently has 
paranoid schizophrenia which the medical evidence relates to 
his time in service.

Service medical records show that the veteran was found 
psychiatrically normal on his entrance examination in 
November 1973.  In February 1975, the veteran was treated for 
anxiety, although the impression of the doctor was that the 
veteran was drunk and he was returned to his ship.

The veteran testified that he began seeing things while in 
service, which often caused him to drink.  Following service, 
the veteran stated that he continued to see things, but that 
he did not seek treatment, because he did not feel anything 
was wrong.

Hospitalization records from September 1986 show that the 
veteran was diagnosed with paranoid schizophrenia, and 
subsequent medical evaluations confirm the diagnosis.

In March 2003, a VA doctor indicated that, based upon his 
interview of the veteran and a review of the veteran's 
medical record, he was of the opinion that the veteran has 
suffered from paranoid schizophrenia since 1974.  The doctor 
added that there is evidence that the veteran was suffering 
symptoms of paranoid schizophrenia while on active duty.

Given the doctor's opinion and the current diagnosis of 
paranoid schizophrenia, the Board finds that the veteran has 
a current disability whose onset was related to service by a 
doctor; and, as such, the veteran's claim is granted. 

In light of this result, a detailed discussion of VA's 
various duties to notify and assist is unnecessary (because 
any potential failure of VA in fulfilling these duties is 
harmless error).


ORDER

Service connection for paranoid schizophrenia is granted.



____________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


